Guy, J.
This action was brought to recover broker’s commissions for the sale of real property. After the recovery of the verdict, plaintiff obtained an order of the Supreme Court transferring the cause to that court. He then entered judgment in the Supreme Court upon the verdict for $2,756.14, which judgment was vacated on the defendant’s motion. Plaintiff then moved to vacate the order of removal and remand the *438action to the City Court, which motion was granted. Plaintiff thereafter entered judgment upon the verdict in the City Court for $2,000 damages, "besides costs. So long as the order of the Supreme Court vacating the order of removal and remanding the cause to the City Court stands, the City Court had jurisdiction to entertain the cause and enter judgment for whoever was entitled thereto within the pecuniary jurisdiction of the City Court.
In January, 1912, a contract of sale to one Scelsa was signed "by defendant, whereby part of the purchase price was the taking of the premises subject to a first mortgage of $190,000 which became due July 1, 1912, and a second mortgage for $25,000, which the contract stipulated became due on October 27, 1913. The contract provided that the seller agreed that plaintiff brought about the sale, and plaintiff signed the contract as evidence of its agreement that the 1 per cent commission was to be paid when the title closed and not otherwise, unless the title failed to close through the default of the seller. On January 25, 1912, Scelsa assigned the contract to a dummy. The second mortgage- would have become due upon the calling of the prior mortgage, if that mortgage had been called between July 11 and October 27,1912; but this was cured by the tender of an extension of the prior mortgage to October 27, 1912. To avoid litigation with an irresponsible dummy assignee of the contract, the deposit was .returned by the seller to the assignee of the contract, who acknowledged that his objections were all frivolous and that he refused to close because he concluded he did not have an advantageous bargain. Thus the sale was lost.
The plaintiff has failed to make out a cause of action based on-the provisions of the contract of sale signed by him. The contract made closing a condition prece*439dent unless the seller defaulted. There is no evidence of default on the part of the seller; but it is shown that the assignee of the contract was both unable and unwilling to complete his purchase.
The judgment is reversed with costs, and the complaint dismissed with costs. Appeal from order dismissed, without costs.
Seabury and Delany, JJ., concur.
Judgment reversed with costs, and appeal from order dismissed, without costs.